NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted February 26, 2019* 
                                 Decided February 26, 2019 
                                               
                                           Before 
 
                            MICHAEL B. BRENNAN, Circuit Judge 
                             
                            MICHAEL Y. SCUDDER, Circuit Judge 
                             
                            AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2359 
 
NATHAN HUMMEL,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Indiana, 
                                                   South Bend Division. 
      v.                                            
                                                   No. 3:18cv254   
VICKI L. COOLEY and                                 
DONNA DAVIS,                                       Robert L. Miller, Jr., 
      Defendants‐Appellees.                        Judge. 
 
                                          O R D E R 

        Nathan Hummel, an Indiana inmate, seeks damages under 42 U.S.C. § 1983 from 
a state court clerk and court reporter for allegedly causing him to lose his state post‐
conviction appeal. According to Hummel, they failed to transmit trial transcripts to the 
appellate court. The district court dismissed Hummel’s suit for failure to state a claim. 
Because Heck v. Humphrey, 512 U.S. 477 (1994), bars this suit for damages unless and 
                                                 
            * The defendants were not served in the district court and are not participating on 

appeal. We have agreed to decide this case without oral argument because the brief and 
record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2359                                                                            Page  2 
 
until his criminal conviction is overturned through, among other possible avenues, a 
federal writ of habeas corpus, we affirm.   
         
        Hummel pleaded guilty in Indiana state court to dealing narcotics, robbery, and 
disarming an officer. Hummel v. State, 2016 WL 4958264, *1, 63 N.E.3d 37 (Ind. Ct. App. 
2016). While serving a 25‐year sentence for these crimes, he petitioned the state court for 
post‐conviction relief, asserting that ineffective assistance of counsel led to his guilty 
plea. The court denied Hummel’s petition. He appealed, arguing to the appellate court 
that his trial counsel made “unprofessional errors” and improperly advised him during 
the trial‐court proceedings, resulting in a guilty plea on the narcotics charge that was 
not knowing or voluntary. Id. at *2. The appellate court affirmed. It reasoned that 
Hummel “[did] not state with any specificity how his trial counselʹs performance was 
allegedly deficient or direct us to any evidence in the record to support his bare 
contentions.” Id. Hummel later petitioned a federal district court for habeas‐corpus 
relief, again asserting his belief that he received ineffective assistance of counsel. The 
court denied the petition because it “[could not] conclude that the state court’s 
determination that trial counsel wasnʹt ineffective was objectively unreasonable.” 
Hummel v. Warden, No. 3:17‐CV‐114‐RLM‐MGG, 2018 WL 1762849, at *4 (N.D. Ind. 
Apr. 11, 2018). Both the district court and this court denied Hummel a certificate of 
appealability.   
 
        Though his conviction remains intact, Hummel now seeks damages in federal 
court under 42 U.S.C. § 1983 from two state officials whom he blames for his loss in 
state appellate court. He has sued a state court clerk and court reporter for violating his 
constitutional right to access the court. He alleges that they “untruthful[ly]” certified to 
the appellate court that they had filed the transcripts of his guilty‐plea and sentencing 
hearings. That misrepresentation, Hummel asserts, enabled the appellate court to rule 
against him, keeping his conviction and sentence intact. The district court dismissed 
Hummel’s complaint at screening. 28 U.S.C. § 1915A. In its view, “the lack of cogent 
arguments and citations to the record,” not the omission of transcripts in the appellate 
record, caused Hummel to lose. The district court thought that Hummel had his own 
copies of the transcripts, so he “could have referenced them” in his brief to the state 
appellate court. Because the omitted transcripts did not prejudice Hummel, the district 
court concluded, his complaint failed to state a claim. 
 
        On appeal, Hummel maintains that he pleaded a claim that the defendants are 
answerable in damages for denying him access to the courts in violation of the 
Constitution. He contends that he did not have copies of his transcripts, and because the 
No. 18‐2359                                                                             Page  3 
 
defendants did not transmit them to the appellate court, he lost an appeal that 
otherwise would have resulted in the appellate court overturning his conviction.   
          
        The problem with this argument is that it ignores an insuperable obstacle to his 
suit: Hummel seeks damages from the clerk and court reporter because he believes they 
are the reason his criminal conviction remains intact. He alleges that, if they had 
transmitted his trial transcripts, the appellate court would have observed his trial 
counsel’s errors and invalidated his conviction. But Heck holds that a § 1983 suit for 
damages alleging that unlawful conduct produced an invalid conviction is unavailable 
if success necessarily implies the invalidity of a conviction or sentence. 512 U.S. at 486–
87. Heck forbids this suit for damages unless and until Hummel first has his conviction 
overturned through a federal writ of habeas corpus (or similar remedy), which has not 
occurred. See Okoro v. Callaghan, 324 F.3d 488, 489–90 (7th Cir. 2003). 
         
        Last, Hummel also argues on appeal that the district court judge should have 
recused himself from this case because the judge previously denied Hummel collateral 
relief on his federal petition for a writ of habeas corpus. But the mere existence of a 
prior ruling against Hummel does not call the judge’s impartiality into question. Liteky 
v. United States, 510 U.S. 540, 555 (1994); In re City of Milwaukee, 788 F.3d 717, 720 
(7th Cir. 2015). In any event, because we have reviewed the dismissal de novo and have 
decided that this suit is Heck‐barred, no prejudice has occurred. 
         
                                                                                   AFFIRMED